 

Exhibit 10.2

renewal AGREEMENT

This Renewal Agreement (this “Agreement”), dated as of October 10, 2016 for
reference purposes only, is made by and between PJT Partners Holdings LP
(“Borrower”) and First Republic Bank (the “Lender”), with reference to the
following facts:

A.The Lender has previously made or committed to make revolving loans in the
aggregate maximum principal amount of $60,000,000.00 (with a provision for an
increase to $80,000,000 at certain times of the year) to Borrower (the “Loan”).

B.The Loan arises out of that certain Loan Agreement dated October 1, 2015 (as
amended, the “Loan Agreement”) to which Borrower and the Lender are
parties.  All terms with an initial capital letter that are used but not defined
in this Agreement shall have the respective meanings given to such terms in the
Loan Agreement.

C.Borrower has requested that Lender extend the maturity date of the Note from
October 2, 2017 to October 2, 2018, and Lender has agreed to do so on the terms
set forth herein.

THEREFORE, for valuable consideration, the Lender and Borrower agree as follows:

1.Extension of Line of Credit Note Maturity Date.  The Maturity Date of the Note
is extended to October 2, 2018, at which time the entire unpaid principal
balance of the Note, all accrued and unpaid interest and any other outstanding
amounts due Lender under the Loan Documents shall be due and payable.  The Note
and the Loan Documents are amended accordingly.

2.Representations and Warranties.  As a material inducement to the Lender’s
execution of this Agreement, Borrower makes the following warranties and
representations to the Lender:

2.1Borrower has the full power and authority to enter into and perform all of
its obligations under this Agreement, and this Agreement, when executed by the
Persons signing this Agreement on behalf of Borrower, shall constitute a legal,
valid and binding obligation of Borrower enforceable in accordance with its
terms (except as enforcement may be limited by equitable principles and by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
creditors’ rights generally and regardless of whether enforcement is sought in
equity or at law).  The Persons executing this Agreement on behalf of Borrower
have been duly authorized to execute this Agreement by all required action on
the part of Borrower.

2.2There are no Liens affecting all or part or the Collateral, except for the
Liens in favor of the Lender and the Permitted Liens.

2.3No Event of Default has occurred and is continuing.

3.No Modification of Loan Documents.  Nothing contained in this Agreement shall
be construed to obligate the Lender to extend the time for payment of the Note
or otherwise modify any of the Loan Documents in any respect, except as
expressly set forth in this Agreement.

4.No Waiver.  No waiver by the Lender of any of its rights or remedies in
connection with the Loan Documents shall be effective unless such waiver is in
writing and signed by the Lender.  The Lender’s rights and remedies under this
Agreement are cumulative with and in addition to any and  all other legal and
equitable rights and remedies which the Lender may have in connection with the
Loans.

5.Entire Agreement.  This Agreement and the other Loan Documents contain the
entire agreement and understanding among the parties concerning the matters
covered by this Agreement and other Loan Documents and supersede all prior and
contemporaneous agreements, statements, understandings, terms, conditions,
negotiations, representations and warranties, whether written or oral, made by
the Lender or Borrower concerning the matters covered by this Agreement and the
other Loan Documents.

6.Modifications.  This Agreement may be modified only by a written agreement
signed by Borrower and the Lender.

7.Descriptive Headings; Interpretation.  The headings to sections of this
Agreement are for convenient reference only and shall not be used in
interpreting this Agreement.  For purposes of this Agreement, the term
“including” shall be deemed to mean “including without limitation.”

 

--------------------------------------------------------------------------------

 

8.Fees.  Pursuant to the Loan Documents, Borrower shall pay to the Lender (a) a
loan modification fee of $60,000.00, (b) a documentation fee of $1,000.00, and
(c) all reasonable and documented out-of-pocket costs, charges, and expenses
paid or incurred by the Lender in connection with the preparation of this
Agreement and the transactions contemplated hereby, including reasonable
attorneys’ fees (all of which amounts will be debited from Borrower’s account
number 80003241551).  Borrower shall pay all reasonable and documented
out-of-pocket costs and expenses, including reasonable attorneys’ fees and
costs, incurred by the Lender in enforcing any of the terms of this Agreement or
the other Loan Documents, whether or not any legal proceedings are instituted by
the Lender. 

9.Indemnification.  Borrower shall indemnify and hold the Lender and its
officers, directors, agents, employees, representatives, shareholders,
affiliates, successors and assigns (collectively, the “Indemnified Parties”)
harmless from and against any and all claims, demands, damages, liabilities,
actions, causes of action, suits, reasonable costs and expenses, including
reasonable attorneys’ fees and costs, directly arising out of or relating to any
commission or brokerage fee or charge claimed to be due or owing to any Person
in connection with the transactions contemplated by this Agreement as a result
of any act or agreement by the Borrower.

10.No Third Party Beneficiaries.  This Agreement is entered into for the sole
benefit of the Lender and Borrower, and no other Person shall have any right of
action under this Agreement.

11.NO CLAIMS.  BORROWER ACKNOWLEDGES AND AGREES THAT (A) IT HAS NO OFFSETS OR
DEDUCTIONS OF ANY KIND AGAINST ANY OR ALL OF THE OBLIGATIONS; AND (B) IT HAS NO
DEFENSES OR OTHER CLAIMS OR CAUSES OF ACTION OF ANY KIND AGAINST THE LENDER IN
CONNECTION WITH THE LOANS OR THE COLLATERAL.

12.Continuing Effect of Documents.  The Note and the other Loan Documents, as
modified by this Agreement, shall remain in full force and effect in accordance
with their terms and are affirmed by Borrower.

13.Counterparts; Successors.  This Agreement may be executed in counterparts,
each of which shall constitute an original, and all of which together shall
constitute one and the same agreement.  This Agreement shall be binding upon and
shall inure to the benefit of the parties and their respective permitted
successors and assigns.

IN WITNESS WHEREOF, the parties hereto have executed this Renewal Agreement as
of the date first above written.

 


BORROWER:

LENDER:

PJT Partners Holdings LP

 

By:PJT Partners Inc.,
its General Partner

By:  /s/ Helen T. Meates

Name:  Helen T. Meates

Title:  Chief Financial Officer

First Republic Bank

 

By:  /s/ Thomas Ehrhardt

Name:  Thomas Ehrhardt

 

Title:  VP and Senior Credit Officer

 

 

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT OF RENEWAL AND
REAFFIRMATION OF THIRD PARTY SECURITY AGREEMENT

 

Section 1. The undersigned Pledgor hereby acknowledges and confirms that it has
reviewed and approves the terms and conditions of the Renewal Agreement dated on
or about even date herewith between PJT Partners Holdings LP (“Borrower”) and
First Republic Bank (“Lender”) (the “Amendment”).

Section 2.The undersigned Pledgor hereby consents to the Amendment and agrees
that all obligations covered by the Third Party Security Agreement executed by
the Pledgor in favor of Lender shall continue in full force and effect, shall be
valid and enforceable and shall not be impaired or otherwise affected by the
execution of the Amendment or any other document or instrument delivered in
connection herewith.

Section 3. The undersigned Pledgor represents and warrants that, after giving
effect to the Amendment, all representations and warranties contained in said
Third Party Security Agreement are true, accurate and complete as if made the
date hereof.

Dated as of October 10, 2016

PLEDGOR

Park Hill Group LLC

 

By:

PHG Holdings LLC, its sole member

By: PJT Partners Holdings LP, its
managing member

 

 

By:

PJT Partners Inc., its
general partner

By:/s/ Helen T. Meates

Name: Helen T. Meates

Title: CFO

 

 

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT OF RENEWAL AND
REAFFIRMATION OF THIRD PARTY SECURITY AGREEMENT

 

Section 1. The undersigned Pledgor hereby acknowledges and confirms that it has
reviewed and approves the terms and conditions of the Renewal Agreement dated on
or about even date herewith between PJT Partners Holdings LP (“Borrower”) and
First Republic Bank (“Lender”) (the “Amendment”).

Section 2.The undersigned Pledgor hereby consents to the Amendment and agrees
that all obligations covered by the Third Party Security Agreement executed by
the Pledgor in favor of Lender shall continue in full force and effect, shall be
valid and enforceable and shall not be impaired or otherwise affected by the
execution of the Amendment or any other document or instrument delivered in
connection herewith.

Section 3. The undersigned Pledgor represents and warrants that, after giving
effect to the Amendment, all representations and warranties contained in said
Third Party Security Agreement are true, accurate and complete as if made the
date hereof.

Dated as of October 10, 2016

PLEDGOR

PJT PARTNERS LP

 

By:

PJT Management, LLC, its
general partner

By: PJT Partners Holdings LP, its
sole member

 

 

By:

PJT Partners Inc., its
general partner

By:/s/ Helen T. Meates

Name: Helen T. Meates

Title: CFO

 

 